 

Exhibit 10.1
2002 REDWOOD TRUST, INC. INCENTIVE PLAN
Section 1.     General Purpose of Plan; Definitions.
      The name of this plan is the 2002 Redwood Trust, Inc. Incentive Plan (the
“Plan”). The Plan (then known as the 2002 Redwood Trust, Inc. Incentive Stock
Plan) was adopted by the Board on March 21, 2002 and approved by the Company’s
stockholders on May 9, 2002. The Board approved amendments to the Plan on
March 4, 2004 that were approved by the Company’s stockholders on May 6, 2004.
The Board approved amendments to the Plan on March 9, 2006 (the “2006
Amendments”) and directed that the amended Plan be submitted to stockholders of
the Company for approval. The purpose of the Plan is to enable the Company and
its Subsidiaries to obtain and retain competent personnel who will contribute to
the Company’s success by their ability, ingenuity, and industry, to give the
Company’s non-employee directors a proprietary interest in the Company, and to
provide incentives to the participating directors, officers, and other key
employees, and agents and consultants, that are linked to performance measures
and will therefore inure to the benefit of all stockholders of the Company.
      For purposes of the Plan, the following terms shall be defined as set
forth below:


        (1) “Administrator” means the Board, or as long as the Company is
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, or as required under Section 162(m) of the Code, the Committee
appointed by the Board.           (2) “Board” means the Board of Directors of
the Company.           (3) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto.           (4) “Committee”
means the Compensation Committee of the Board, which shall be composed of not
less than three Board members who shall be (i) Independent as defined by the
rules of the New York Stock Exchange, as they may be amended from time to time;
(ii) a Non-Employee Director as defined in Rule 16b-3 promulgated under
Section 16 of the Securities Exchange Act of 1934, as amended; and (iii) an
Outside Director as defined under Section 162(m) of the Internal Revenue Code of
1986, as amended, and rules promulgated thereunder.           (5) “Company”
means Redwood Trust, Inc., a corporation organized under the laws of the State
of Maryland (or any successor corporation).           (6) “DERs” shall mean
dividend equivalent rights, which are the right to receive amounts on related
Stock awards that are linked to dividends on the Stock and that may be paid
currently in cash or Stock, or accrued in shares of deferred stock with or
without compounding through subsequent payments or accruals on the accrued
shares. Payment of such deferred stock from DER accruals on Stock Options and
Stock Appreciation Rights may or may not be contingent upon the exercise of the
related award, as determined by the Committee at the time of grant.          
(7) “Deferred Stock” means an award granted pursuant to Section 7 of the right
to receive Stock at the end of a specified deferral period or on such other
bases as the Administrator may determine.           (8) “Disability” means
permanent and total disability as determined under the Company’s disability
program or policy.           (9) “Effective Date” shall mean the date provided
pursuant to Section 11.           (10) “Eligible Employee” means an employee of
the Company or any Subsidiary, and any person to whom an offer of employment is
made by the Company or any Subsidiary, eligible to participate in the Plan
pursuant to Section 4.

1



--------------------------------------------------------------------------------



 

        (11) “Eligible Non-Employee Director” means a member of the Board or the
board of directors of any Subsidiary who is not a bona fide employee of the
Company or any Subsidiary and who is eligible to participate in the Plan
pursuant to Section 4.           (12) “Fair Market Value” means, as of any given
date, with respect to any awards granted hereunder, at the discretion of the
Administrator and subject to such limitations as the Administrator may impose,
the closing sale price of the Stock on the next preceding business day as
reported in the Western Edition of the Wall Street Journal Composite Tape.    
      (13) “GAAP” means, for any day, generally accepted accounting principles,
applied on a consistent basis, stated in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, or in statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by another entity or entities as may
be approved by a significant segment of the accounting profession, that are
applicable to the circumstances for that day.           (14) “Incentive Stock
Option” means any Stock Option intended to be designated as an “incentive stock
option” within the meaning of Section 422 of the Code.          
(15) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended.          
(16) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such option is granted) that it will not be treated as an Incentive Stock
Option.           (17) “Parent Corporation” means any corporation (other than
the Company) in an unbroken chain of corporations ending with the Company, if
each of the corporations in the chain (other than the Company) owns stock
possessing 50% or more of the combined voting power of all classes of stock in
one of the other corporations in the chain.           (18) “Participant” means
any Eligible Employee, Non-Employee Director, or consultant or agent of the
Company or any Subsidiary selected by the Committee, pursuant to the
Administrator’s authority in Section 2, to receive grants under the Plan.    
      (19) “Performance Share” means an award of shares of Stock granted
pursuant to Section 7 that is subject to restrictions based upon the attainment
of specified performance objectives.           (20) “Performance Unit” means an
award of a unit valued by reference to a designated amount of property
(including cash) other than Stock, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including cash,
Stock, other property, or any combination thereof, upon achievement of such
performance goals as the Committee shall establish.           (21) “Restricted
Stock” means an award granted pursuant to Section 7 of shares of Stock, subject
to restrictions that will lapse with the passage of time or on such other bases
as the Administrator may determine.           (22) “Stock” means the common
stock, $0.01 par value per share, of the Company.           (23) “Stock
Appreciation Right” means the right pursuant to an award granted under Section 6
to receive an amount equal to the difference between (A) the Fair Market Value,
as of the date such Stock Appreciation Right or portion thereof is surrendered,
of the shares of Stock covered by such right or such portion thereof, and
(B) the aggregate exercise price of such right or such portion thereof.    
      (24) “Stock Option” means an option to purchase shares of Stock granted
pursuant to Section 5.

2



--------------------------------------------------------------------------------



 

        (25) “Subsidiary” means (A) any corporation (other than the Company) or
other entity whose assets and liabilities are consolidated with those of the
Company on the Company’s consolidated balance sheet and (B) any other business
venture designated by the Administrator in which the Company has a significant
interest, as determined in the discretion of the Administrator.

Section 2.     Administration.
      The Plan shall be administered by the Administrator, except as otherwise
expressly provided herein.
      The Administrator shall have the power and authority to grant to
Participants pursuant to the terms of the Plan: (a) Stock Options, (b) Stock
Appreciation Rights, (c) Restricted Stock, (d) Deferred Stock, (e) Performance
Shares, (f) Performance Units, or (g) any combination of the foregoing. DERs may
be granted in conjunction with any of the Stock awards listed above.
      In addition, the Administrator shall have the authority:


        (a) to select those employees and prospective employees of the Company
or any Subsidiary who shall be Eligible Employees;           (b) to determine
whether and to what extent Stock Options (with or without DERs), Stock
Appreciation Rights, Restricted Stock, Deferred Stock, Performance Shares,
Performance Units, or a combination of the foregoing, are to be granted to
Participants hereunder;           (c) to determine the number of shares to be
covered by each such award granted hereunder;           (d) to determine the
terms and conditions, not inconsistent with the terms of the Plan, of any award
granted hereunder (including, but not limited to, (x) the restricted period
applicable to Restricted or Deferred Stock awards and the date or dates on which
restrictions applicable to such Restricted or Deferred Stock shall lapse during
such period, and (y) the performance goals and periods applicable to the award
of Performance Shares and Performance Units); and           (e) to determine the
terms and conditions, not inconsistent with the terms of the Plan, which shall
govern all written instruments evidencing the Stock Options, DERs, Stock
Appreciation Rights, Restricted Stock, Deferred Stock, Performance Shares,
Performance Units, or any combination of the foregoing.

      The Administrator may designate whether any award being granted to any
Participant is intended to be “performance-based compensation” as that term is
used in Section 162(m) of the Code. Any such awards designated as
“performance-based compensation” shall be conditioned on the achievement of one
or more performance measures. The performance measures that may be used by the
Administrator for such awards shall be based on any one or more of the
following, as selected by the Administrator: revenue; revenue per employee; GAAP
earnings; taxable earnings; GAAP or taxable earnings per employee; GAAP or
taxable earnings per share (basic or diluted); operating income; total
stockholder return; dividends paid or payable; market share; profitability as
measured by return ratios, including return on revenue, return on assets, return
on equity (including adjusted return on equity), and return on investment; cash
flow; or economic value added (economic profit); and such criteria generally
must be specified in advance and may relate to one or any combination of two or
more corporate, group, unit, division, affiliate, or individual performances.
For awards intended to be “performance-based compensation,” the grant of the
awards, the establishment of the performance measures, and the certification
that the performance goals were satisfied shall be made during the period and in
the manner required under Code Section 162(m).
      The Administrator shall have the authority, in its discretion, to adopt,
alter, and repeal such administrative rules, guidelines, and practices governing
the Plan as it shall from time to time deem advisable; to interpret the terms
and provisions of the Plan and any award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan.

3



--------------------------------------------------------------------------------



 

      All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final and binding on all persons, including the Company, any
Subsidiaries, and the Participants. Notwithstanding the foregoing or anything
else to the contrary in the Plan, any action or determination by the
Administrator specifically affecting or relating to an award to a Non-Employee
Director shall be approved and ratified by the Board.
      Notwithstanding anything to the contrary herein, no award hereunder may be
made to any Participant to the extent that, following such award, the shares
subject or potentially subject to such Participant’s control (including, but not
limited to, (i) shares of the Company’s equity stock owned by the Participant,
(ii) shares of Stock subject to awards granted to the Participant under the
Prior Plan (whether such awards are then exercisable or vested), (iii) Stock
Options, whether or not then exercisable, held by the Participant to purchase
additional such shares, (iv) Restricted Stock, Deferred Stock, and Performance
Share awards to the Participant, whether or not then vested, and (v) shares of
Stock accrued under DERs awarded to the Participant) would constitute more than
9.8% of the outstanding capital stock of the Company.
Section 3.     Stock Subject to Plan.
      (1) Subject to the following provisions of this Section 3, the maximum
number of shares of Stock that may be issued with respect to awards granted
under the Plan subsequent to the approval of the 2006 Amendments shall be equal
to the sum of: (i) 650,000 shares of Stock; (ii) the number of shares of Stock
remaining available for grant under the Plan immediately prior to the
stockholder approval of the 2006 Amendments; (iii) any shares of Stock that are
represented by awards granted under the Company’s Amended and Restated 1994
Executive and Non-Employee Director Stock Option Plan (the “Prior Plan”) which
are (A) forfeited, expire, or are canceled without delivery of shares of Stock
or (B) settled in cash; and (iv) any shares of Stock that are represented by
awards granted under the Prior Plan which are tendered to the Company (by either
actual delivery or attestation) to satisfy the exercise price of Stock Options
or the applicable tax withholding obligation.
      (2) Any shares of Stock covered by an award that is forfeited or canceled,
or shares of stock not delivered because the award is settled in cash or used to
satisfy the applicable tax withholding obligation, shall not be deemed to have
been issued for purposes of determining the maximum number of shares of Stock
available for future awards under the Plan.
      (3) If the exercise price of any Stock Option granted under the Plan is
satisfied by tendering shares of Stock to the Company (by either actual delivery
or by attestation), only the number of shares of Stock issued net of the shares
of Stock tendered shall be deemed issued for purposes of determining the maximum
number of shares of Stock available for future awards under the Plan.
      (4) Subject to Section 3(5), the following additional maximums are imposed
under the Plan:


        (a) The maximum number of shares of Stock that may be the subject of
awards granted as Incentive Stock Options under the Plan shall be 500,000 shares
(regardless of whether the awards are canceled, forfeited, or materially amended
or the shares subject to any such awards are surrendered).           (b) The
maximum number of shares that may be the subject of awards granted to any one
individual pursuant to Sections 5 and 6 (relating to Stock Options and Stock
Appreciation Rights) shall be 500,000 shares during any calendar year
(regardless of whether such awards are canceled, forfeited, or materially
amended or the shares subject to any such award are surrendered).          
(c) No more than 500,000 shares of Stock may be the subject of awards under the
Plan granted to any one individual during any one-calendar-year period
(regardless of when such shares are deliverable or whether the awards are
forfeited, canceled, or materially amended or the shares subject to any such
award are surrendered) if such awards are intended to be “performance-based
compensation” (as the term is used for purposes of Code Section 162(m)).

4



--------------------------------------------------------------------------------



 

        (d) Shares of Stock issued under the Plan or covered by awards granted
under the Plan pursuant to the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of the
Company acquiring another entity shall not count against the maximum number of
shares available for future awards under the Plan.

      (5) In the event of a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the Administrator may
adjust awards to preserve the benefits or potential benefits of the awards.
Action by the Administrator may include: (i) adjustment of the number and kind
of shares which may be delivered under the Plan; (ii) adjustment of the number
and kind of shares subject to outstanding awards; (iii) adjustment of the
exercise price of outstanding Stock Options and Stock Appreciation Rights; and
(iv) any other adjustments that the Administrator determines to be equitable, in
its sole discretion.
Section 4.     Eligibility.
      Officers and other key employees of the Company or Subsidiaries who are
responsible for or contribute to the management, growth, and/or profitability of
the business of the Company or its Subsidiaries, Non-Employee Directors, and
consultants and agents of the Company or its Subsidiaries, shall be eligible to
be granted Stock Options, DERs, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Performance Shares, or Performance Units hereunder. The
Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among those eligible.
Section 5.     Stock Options.
      Stock Options may be granted alone or in addition to other awards granted
under the Plan, including DERs. Any Stock Option granted under the Plan shall be
in such form as the Administrator may from time to time approve, and the
provisions of Stock Option awards need not be the same with respect to each
optionee. Recipients of Stock Options shall enter into a Stock Option agreement
with the Company, in such form as the Administrator shall determine, which
agreement shall set forth, among other things, the exercise price, the term, and
provisions regarding exercisability of the Stock Option granted thereunder.
      The Stock Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Non-Qualified Stock Options.
      The Administrator shall have the authority under this Section 5 to grant
any optionee (except Eligible Non-Employee Directors) Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options (in each case with
or without DERs or Stock Appreciation Rights), provided, however, that Incentive
Stock Options may not be granted to any individual who is not an employee of the
Company or its Subsidiaries. To the extent that any Stock Option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option. More than one option may be granted to the same
optionee and be outstanding concurrently hereunder.
      Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:


        (1) Option Price. The option price per share of Stock purchasable under
a Stock Option shall be determined by the Administrator in its sole discretion
at the time of grant but shall not be less than 100% of the Fair Market Value of
the Stock on such date, and shall not, in any event, be less than the par value
of the Stock. If an employee owns or is deemed to own (by reason of the
attribution rules applicable under Section 425(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the option price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than 110% of the
Fair

5



--------------------------------------------------------------------------------



 

  Market Value of the Stock on the date such Incentive Stock Option is granted.
The provisions of this Section 5(1) shall not be applicable to awards granted
under the Plan pursuant to the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of the
Company acquiring another entity.           (2) Option Term. The term of each
Stock Option shall be fixed by the Administrator, but no Stock Option shall be
exercisable more than ten years after the date such Stock Option is granted;
provided, however, that if an employee owns or is deemed to own (by reason of
the attribution rules of Section 425(d) of the Code) more than 10% of the
combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the term of such Incentive Stock Option (to the extent required by the
Code at the time of grant) shall be no more than five years from the date of
grant.           (3) Exercisability. Stock Options shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Administrator at or after grant. The Administrator may provide, in its
discretion, that any Stock Option shall be exercisable only in installments, and
the Administrator may waive such installment exercise provisions at any time in
whole or in part based on such factors as the Administrator may determine, in
its sole discretion. To the extent not exercised, installments shall accumulate
and be exercisable in whole or in part at any time after becoming exercisable
but not later than the date the Stock Option expires.           (4) Method of
Exercise. Subject to Section 5(3), Stock Options may be exercised in whole or in
part at any time during the option period, by giving written notice of exercise
to the Company specifying the number of shares to be purchased, accompanied by
payment in full of the purchase price in cash or its equivalent as determined by
the Administrator. The Administrator may also permit a Participant to elect to
pay the exercise price upon the exercise of a Stock Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Stock Option and remit to the Company
a sufficient portion of the sale proceeds to pay the entire exercise price and
any tax withholding resulting from such exercise. As determined by the
Administrator, in its sole discretion, payment in whole or in part may also be
made by surrendering unrestricted Stock already owned by the optionee, or, in
the case of the exercise of a Non-Qualified Stock Option, Restricted Stock, or
Performance Shares subject to an award hereunder (based, in each case, on the
Fair Market Value of the Stock on the date the option is exercised); provided,
however, that in the case of an Incentive Stock Option, the right to make
payment in the form of already owned shares may be authorized only at the time
of grant. Any payment in the form of stock already owned by the optionee may be
effected by use of an attestation form approved by the Administrator. If payment
of the option exercise price of a Non-Qualified Stock Option is made in whole or
in part in the form of Restricted Stock or Performance Shares, the shares
received upon the exercise of such Stock Option (to the extent of the number of
shares of Restricted Stock or Performance Shares surrendered upon exercise of
such Stock Option) shall be restricted in accordance with the original terms of
the Restricted Stock or Performance Share award in question, except that the
Administrator may direct that such restrictions shall apply only to that number
of shares equal to the number of shares surrendered upon the exercise of such
option. An optionee shall generally have the rights to dividends and other
rights of a stockholder with respect to shares subject to the option only after
the optionee has given written notice of exercise, has paid in full for such
shares, and, if requested, has given the representation described in
paragraph (1) of Section 11.           (5) Limits on Transferability of Options.



        (a) Subject to Section 5(5)(b), no Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution
or pursuant to a “qualified domestic relations order,” as such term is defined
in the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and all Stock Options shall be exercisable, during the

6



--------------------------------------------------------------------------------



 

  optionee’s lifetime, only by the optionee or in accordance with the terms of a
qualified domestic relations order.           (b) The Administrator may, in its
discretion, authorize all or a portion of the Non-Qualified Stock Options to be
granted to an optionee to be on terms which permit transfer by such optionee to
(i) the spouse, qualified domestic partner, children, or grandchildren of the
optionee and any other persons related to the optionee as may be approved by the
Administrator (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership or
partnerships in which such Immediate Family Members are the only partners, or
(iv) any other persons or entities as may be approved by the Administrator,
provided that (x) there may be no consideration for any transfer unless approved
by the Administrator, (y) the stock option agreement pursuant to which such
options are granted must be approved by the Administrator, and must expressly
provide for transferability in a manner consistent with this Section 5(5)(b),
and (z) subsequent transfers of transferred Stock Options shall be prohibited
except those in accordance with Section 5(5)(a) or expressly approved by the
Administrator. Following transfer, any such Stock Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that, except for purposes of Sections 5(6) and 10(3) hereof,
the terms “optionee,” “Stock Option holder” and “Participant” shall be deemed to
refer to the transferee. The events of termination of employment contained in
the option agreement with respect to such Stock Options shall continue to be
applied with respect to the original optionee, following any which event the
Stock Options shall be exercisable by the transferee only to the extent, and for
the periods specified in such option agreements. Notwithstanding the transfer,
the original optionee will continue to be subject to the provisions of
Section 10(3) regarding payment of taxes, including the provisions entitling the
Company to deduct such taxes from amounts otherwise due to such optionee. Any
transfer of a Stock Option that was originally granted with DERs related thereto
shall automatically include the transfer of such DERs, any attempt to transfer
such Stock Option separately from such DERs shall be void, and such DERs shall
continue in effect according to their terms. “Qualified domestic partner” for
the purpose of this Section 5(5)(b) shall mean a domestic partner living in the
same household as the optionee and registered with, certified by, or otherwise
acknowledged by the county or other applicable governmental body as a domestic
partner or otherwise establishing such status in any manner satisfactory to the
Administrator.



        (6) Annual Limit on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of shares of Stock with respect to which Incentive Stock
Options granted to an optionee under this Plan and all other option plans of the
Company, its Parent Corporation or any Subsidiary become exercisable for the
first time by the optionee during any calendar year exceeds $100,000, such Stock
Options shall be treated as Non-Qualified Stock Options.

Section 6.     Stock Appreciation Rights.
      (1) Grant and Exercise. Stock Appreciation Rights may be granted either
alone (“Free Standing Rights”) or in conjunction with all or part of any Stock
Option granted under the Plan (“Related Rights”). In the case of a Non-Qualified
Stock Option, Related Rights may be granted either at or after the time of the
grant of such Stock Option. In the case of an Incentive Stock Option, Related
Rights may be granted only at the time of the grant of the Incentive Stock
Option.
      A Related Right or applicable portion thereof granted in conjunction with
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Administrator at the time of grant, a Related Right
granted with respect to less than the full number of shares covered by a related
Stock Option shall only be reduced if and to the extent that the number of
shares covered by the exercise or termination of the related Stock Option
exceeds the number of shares not covered by the Stock Appreciation Right.

7



--------------------------------------------------------------------------------



 

      A Related Right may be exercised by an optionee, in accordance with
paragraph (2) of this Section 6, by surrendering the applicable portion of the
related Stock Option. Upon such exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in
paragraph (2) of this Section 6. Stock Options which have been so surrendered,
in whole or in part, shall no longer be exercisable to the extent the Related
Rights have been so exercised.
      (2) Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Administrator, including the
following:


        (a) Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6; provided,
however, that no Related Stock Appreciation Right shall be exercisable during
the first six months of its term, except that this additional limitation shall
not apply in the event of death or Disability of the optionee prior to the
expiration of such six-month period.           (b) Upon the exercise of a
Related Stock Appreciation Right, an optionee shall be entitled to receive up
to, but not more than, an amount in cash or that number of shares of Stock (or
in some combination of cash and shares of Stock) equal in value to the excess of
the Fair Market Value of one share of Stock as of the date of exercise over the
option price per share specified in the related Stock Option multiplied by the
number of shares of Stock in respect of which the Related Stock Appreciation
Right is being exercised, with the Administrator having the right to determine
the form of payment.           (c) Related Stock Appreciation Rights shall be
transferable or exercisable only when and to the extent that the underlying
Stock Option would be transferable or exercisable under paragraph (5) of
Section 5.           (d) Upon the exercise of a Related Stock Appreciation
Right, the Stock Option or part thereof to which such Related Stock Appreciation
Right is related shall be deemed to have been exercised for the purpose of the
limitation set forth in Section 3 on the number of shares of Stock to be issued
under the Plan.           (e) A Related Stock Appreciation Right granted in
connection with an Incentive Stock Option may be exercised only if and when the
Fair Market Value of the Stock subject to the Incentive Stock Option exceeds the
exercise price of such Stock Option.           (f) Stock Appreciation Rights
that are Free Standing Rights (“Free Standing Stock Appreciation Rights”) shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator at or after grant; provided, however,
that no Free Standing Stock Appreciation Right shall be exercisable during the
first six months of its term, except that this limitation shall not apply in the
event of death or Disability of the recipient of the Free Standing Stock
Appreciation Right prior to the expiration of such six-month period.          
(g) The term of each Free Standing Stock Appreciation Right shall be fixed by
the Administrator, but no Free Standing Stock Appreciation Right shall be
exercisable more than ten years after the date such right is granted.          
(h) Upon the exercise of a Free Standing Stock Appreciation Right, a recipient
shall be entitled to receive up to, but not more than, an amount in cash or that
number of shares of Stock (or any combination of cash or shares of Stock) equal
in value to the excess of the Fair Market Value of one share of Stock as of the
date of exercise over the price per share specified in the Free Standing Stock
Appreciation Right (which price shall be no less than 100% of the Fair Market
Value of the Stock on the date of grant) multiplied by the number of shares of
Stock with respect to which the right is being exercised, with the Administrator
having the right to determine the form of payment.

8



--------------------------------------------------------------------------------



 

        (i) Free Standing Stock Appreciation Rights shall be transferable or
exercisable subject to the provisions governing the transferability and
exercisability of Stock Options set forth in paragraphs (3) and (5) of
Section 5.           (j) In the event of the termination of an employee who has
been granted one or more Free Standing Stock Appreciation Rights, such rights
shall be exercisable to the same extent that a Stock Option would have been
exercisable in the event of the termination of the optionee.           (k) For
the purpose of the limitation set forth in Section 3 on the number of shares to
be issued under the Plan, the grant or exercise of Free Standing Stock
Appreciation Rights shall be deemed to constitute the grant or exercise,
respectively, of Stock Options with respect to the number of shares of Stock
with respect to which such Free Standing Stock Appreciation Rights were so
granted or exercised.

Section 7.     Restricted Stock, Deferred Stock, and Performance Shares.
      (1) General. Restricted Stock, Deferred Stock, or Performance Share awards
may be issued either alone or in addition to other awards granted under the
Plan. The Administrator shall determine the Participants to whom, and the time
or times at which, grants of Restricted Stock, Deferred Stock, or Performance
Share awards shall be made; the number of shares to be awarded; the price, if
any, to be paid by the recipient of Restricted Stock, Deferred Stock, or
Performance Share awards; the Restricted Period (as defined in Section 7(3))
applicable to Restricted Stock, Deferred Stock, or Performance Share awards; the
performance objectives applicable to Performance Share, Restricted Stock, or
Deferred Stock awards; the date or dates on which restrictions applicable to
such Restricted Stock or Deferred Stock awards shall lapse during such
Restricted Period; and all other conditions of the Restricted Stock, Deferred
Stock, and Performance Share awards. The Administrator may also condition the
grant of Restricted Stock, Deferred Stock, or Performance Share awards upon the
exercise of Stock Options or upon such other criteria as the Administrator may
determine, in its sole discretion. The provisions of Restricted Stock, Deferred
Stock, or Performance Share awards need not be the same with respect to each
recipient.
      (2) Awards and Certificates. The prospective recipient of a Restricted
Stock, Deferred Stock, or Performance Share award shall not have any rights with
respect to such award, unless and until such recipient has executed an agreement
evidencing the award (a “Restricted Stock Award Agreement,” “Deferred Stock
Award Agreement,” or “Performance Share Award Agreement,” as appropriate) and
delivered a fully executed copy thereof to the Company, within a period of sixty
days (or such other period as the Administrator may specify) after the award
date. Except as otherwise provided below in this Section 7(2), (i) each
Participant who is awarded Restricted Stock or Performance Shares shall be
issued a stock certificate in respect of such shares of Restricted Stock or
Performance Shares; and (ii) such certificate shall be registered in the name of
the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such award, substantially in the
following form:


      “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the 2002 Redwood Trust, Inc. Incentive Plan and a Restricted
Stock Award Agreement or Performance Share Award Agreement entered into between
the registered owner and Redwood Trust, Inc. Copies of such Plan and Agreement
are on file in the offices of Redwood Trust, Inc.”  

      The Company shall require that the stock certificates evidencing such
shares be held in the custody of the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award or
Performance Share award, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Stock covered by such award.

9



--------------------------------------------------------------------------------



 

      (3) Restrictions and Conditions. The Restricted Stock, Deferred Stock, and
Performance Share awards granted pursuant to this Section 7 shall be subject to
the following restrictions and conditions:


        (a) Subject to the provisions of the Plan and the Restricted Stock,
Deferred Stock, or Performance Share award agreement, during such period as may
be set by the Administrator commencing on the grant date (the “Restricted
Period”), the Participant shall not be permitted to sell, transfer, pledge, or
assign shares of Restricted Stock, Performance Shares, or Deferred Stock awarded
under the Plan; provided, however, that the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant’s termination, death, or Disability or the
occurrence of a “Change of Control” (as defined by the Administrator at the time
of grant). Except for certain limited situations, the Restricted Period for
awards subject solely to continued employment restrictions shall be not less
than three years from the date of grant. The Restricted Period for awards
subject to meeting specified performance criteria shall generally not be shorter
than twelve months or longer than five years.           (b) Except as provided
in paragraph (3)(a) of this Section 7, the Participant shall have, with respect
to the shares of Restricted Stock or Performance Shares, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon during the Restricted Period. With
respect to Deferred Stock awards, the Participant shall generally not have the
rights of a stockholder of the Company, including the right to vote the shares
during the Restricted Period; provided, however, that, except as otherwise
specified by the Administrator at time of grant, dividends declared during the
Restricted Period with respect to the number of shares covered by a Deferred
Stock award shall accrue to the Participant. Certificates for shares of
unrestricted Stock shall be delivered to the Participant promptly after, and
only after, the Restricted Period shall expire without forfeiture in respect of
such shares covered by the award of Restricted Stock, Performance Shares, or
Deferred Stock, except as the Administrator, in its sole discretion, shall
otherwise determine.



Section 8.      Performance Units.

      (1) General. Performance Unit awards may be issued either alone or in
addition to other awards granted under the Plan. The Administrator shall
determine the Participants to whom, and the time or times at which, grants of
Performance Unit awards shall be made; the number of units to be awarded; the
Performance Period (as defined in Section 8(2)) applicable to Performance Unit
awards; the performance objectives applicable to Performance Unit awards,
including the performance measures specified in Section 2 for Performance Unit
awards that are intended to be “performance-based compensation” as that term is
used in Section 162(m) of the Code; and all other conditions of the Performance
Unit awards. The Administrator may also condition the grant of Performance Unit
awards upon such other criteria as the Administrator may determine, in its sole
discretion. The provisions of Performance Unit awards need not be the same with
respect to each recipient.
      (2) Performance Period and Conditions. The Performance Unit awards granted
pursuant to this Section 8 shall be subject to the following terms and other
conditions:


        (a) The Performance Unit award agreement shall specify such period as
may be set by the Administrator commencing on the grant date (the “Performance
Period”) during which the Performance Unit award shall be earned, based on the
attainment of certain performance related goals and such other factors as the
Administrator may determine, in its sole discretion; provided, however, that the
Administrator may waive such goals and factors in whole or in part under such
circumstances as it may determine in its sole discretion, including the
Participant’s termination, death, or Disability or the occurrence of a “Change
of Control” (as defined by the Administrator at the time of grant). The
Performance Period for awards shall generally not be shorter than twelve months
or longer than five years. Notwithstanding anything to the contrary herein, with
respect to a Perform-

10



--------------------------------------------------------------------------------



 

  ance Unit award intended to qualify as performance-based compensation under
Section 162(m) of the Code, the Committee may adjust downwards, but not upwards,
the amount payable under such award. Notwithstanding anything to the contrary
herein, with respect to any Performance Unit award that is intended to qualify
as performance-based compensation under Section 162(m) of the Code, the
Committee shall, prior to payment on such award, certify in writing that the
applicable performance related goals have been met.           (b) Except as
provided in this Section 8 or as may be provided in an award agreement,
Performance Units will be paid only after the end of the relevant Performance
Period. Performance Unit awards may be paid in cash, shares of stock, other
property, or any combination thereof, in the sole discretion of the Committee at
the time of payment. Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

      (3) Maximum Dollar Value. The maximum dollar value payable to any
Participant in any 12-month period with respect to a Performance Unit award that
is intended to be performance-based compensation is $5,000,000. If such an award
is cancelled, the cancelled award shall continue to be counted towards such
maximum dollar value.
Section 9.     Amendment and Termination.
      The Board may amend, alter, suspend, terminate, or discontinue the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation, or termination shall be made without
(1) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply or if such approval is required
by the paragraph below or (2) the consent of the affected Participant, if such
action would impair the rights of such Participant under any outstanding award.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary so as to have the Plan conform to local
rules and regulations in any jurisdiction outside the United States.
      The Administrator may amend the terms of any award theretofore granted
prospectively or retroactively, but no such amendment shall (1) impair the
rights of any Participant without his or her consent or (2) without stockholder
approval, except for adjustments made pursuant to Section 3(5) or in connection
with substitute awards, reduce the exercise price of outstanding Stock Options
or Stock Appreciation Rights or cancel outstanding Stock Options or Stock
Appreciation Rights in exchange for cash, other Awards or Stock Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Stock Options or Stock Appreciation Rights. Any change or
adjustment to an outstanding Incentive Stock Option shall not, without the
consent of the Participant, be made in a manner so as to constitute a
“modification” that would cause such Incentive Stock Option to fail to continue
to qualify as an Incentive Stock Option. Notwithstanding the foregoing, any
adjustments made pursuant to Section 3(5) shall not be subject to these
restrictions.


Section 10.      Unfunded Status of Plan.

      The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant or
optionee by the Company, nothing contained herein shall give any such
Participant or optionee any rights that are greater than those of a general
creditor of the Company.


Section 11.      General Provisions.

      (1) The Administrator may require each person purchasing shares pursuant
to a Stock Option to represent to and agree with the Company in writing that
such person is acquiring the shares without a

11



--------------------------------------------------------------------------------



 

view to distribution thereof. The certificates for such shares may include any
legend which the Administrator deems appropriate to reflect any restrictions on
transfer.
      All certificates for shares of Stock delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
      (2) Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan shall
not confer upon any employee of the Company or any Subsidiary any right to
continued employment with the Company or a Subsidiary, as the case may be, nor
shall it interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of any of its employees at any time.
      (3) Each Participant shall, no later than the date as of which the value
of an award first becomes includable in the gross income of the Participant for
federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company (and, where applicable,
its Subsidiaries) shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant.
      (4) No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.
      (5) The Administrator may permit or require a Participant to subject any
award granted hereunder to any deferred compensation, deferred stock issuance,
or similar plan that may be made available to Participants by the Company from
time to time. The Administrator may establish such rules and procedures for
participation in such deferral plans as it may deem appropriate, in its sole
discretion.
      (6) This Plan is intended to comply and shall be administered in a manner
that is intended to comply with Section 409A of the Code and shall be construed
and interpreted in accordance with such intent. To the extent that an award or
the payment, settlement or deferral thereof is subject to Section 409A of the
Code, the award shall be granted, paid, settled or deferred in a manner that
will comply with Section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. Any provision of this Plan that would cause the grant of an award or
the payment, settlement or deferral thereof to fail to satisfy Section 409A of
the Code shall be amended to comply with Section 409A of the Code on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under Section 409A of the Code.


Section 12.      Effective Date of Plan.

      The Plan became effective (the “Effective Date”) on May 9, 2002, the date
the Company’s stockholders formally approved the Plan. The Plan was amended
effective on May 6, 2004, the date the Company’s stockholders formally approved
amendments to the Plan. The 2006 Amendments will become effective upon approval
by the Company’s stockholders at the Company’s 2006 Annual Meeting of
Stockholders.

12



--------------------------------------------------------------------------------



 

Section 13.      Term of Plan.

      The Plan shall remain in full force and effect unless terminated by the
Board or no further shares of Stock remain available for awards to be granted
under Section 3 and there are no outstanding awards that remain to become
vested, exercised, or free of restrictions.

13